Citation Nr: 0813090	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  03-26 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for a low back disorder prior to February 26, 2005, and in 
excess of 40 percent from February 26, 2005.  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran performed active military service from October 
1974 to April 1979.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2000-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that in pertinent part denied an 
increased rating for a low back disorder.  

The Board remanded the case in June 2004 for further 
development.  In August 2005, the RO assigned a 40 percent 
rating for the low back effective from February 26, 2005.  
The Board will consider whether a higher rating is warranted 
for the low back for both portions of the appeal period. 

Review of the record shows the veteran has advanced 
contentions to the effect that service-connected disabilities 
cause marked interference with employment.  Thus, the issue 
of a total rating based on individual unemployability due to 
service-connected disabilities is referred to the RO for 
appropriate action.  

The June 2004 Board remand also included entitlement to 
service connection for an acquired psychiatric disorder.  In 
August 2005, the RO granted service connection for an 
acquired psychiatric disorder.  The issue is no longer before 
the Board for consideration.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  For the portion of the appeal period prior to February 
26, 2005, lumbar spine degenerative disc disease more closely 
resembles a severe intervertebral disc disease with recurring 
attacks and intermittent relief; pronounced intervertebral 
disc syndrome is not shown.  

2.  Incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during a 12-
month period are not shown.

3.  Unfavorable ankylosis of the entire thoracolumbar spine 
is not shown.

4.  Beginning September 23, 2002, the left lower extremity 
radicular symptoms are equivalent to no more than moderate 
incomplete paralysis of the sciatic nerve.

5.  Beginning September 23, 2002, the right lower extremity 
radicular symptoms are equivalent to no more than moderate 
incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  For the period prior to February 26, 2005, the criteria 
for a 40 percent schedular rating for degenerative disc 
disease of the lumbar spine are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71, Plate 
V, § 4.71a, Diagnostic Code 5293 (2003).

2.  A disability rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine has not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71, Plate V, § 4.71a, Diagnostic Code 5293 
(2003), Diagnostic Code 5243 (2007).

3.  For the period beginning on September 23, 2002, the 
criteria for a 20 percent schedular rating for right lower 
extremity sciatica are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.123, 4.124a, 
Diagnostic Code 8520 (2007).

4.  For the period beginning on September 23, 2002, the 
criteria for a 20 percent schedular rating for left lower 
extremity sciatica are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.123, 4.124a, 
Diagnostic Code 8520 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) and VA must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  These notices must be provided prior to an 
initial unfavorable decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  If the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by simply demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), VA must 
provide general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, VA's notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, at 43-44. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In the present case, 
the unfavorable decision that is the basis of this appeal had 
been decided only 8 days after enactment of the § 5103(a) 
requirements in November 2000.  VA had not yet had time to 
react to the new statute and provide uniform guidance 
throughout the field.  VA acknowledges that under these 
circumstances the claimant has the right to a content-
complying notice and proper subsequent VA process.

VA's notice errors were rectified by a June 2004 Board remand 
followed by adequate notice sent in July 2004 and re-
adjudication in the form of a supplemental statement of the 
case (SSOC) issued in August 2005.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All necessary 
development has been accomplished and adjudication may 
proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained 
all necessary medical records.  The claimant was afforded VA 
medical examinations.  Neither the claimant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Rating for the Low Back

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

The Court held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Rating Period Prior to September 23, 2002

The claims files reflect that the appeal period begins in 
June 1999, when the veteran requested an increased rating.  
The prior provisions of the rating schedule must be used from 
June 1999, as the revisions to the rating schedule did not 
occur until September 23, 2002.  

According to the appealed November 2000 rating decision, a 10 
percent rating was continued for degenerative disc disease of 
the lumbar spine under Diagnostic Code 5293.  It was not 
until the August 2005 rating decision that the RO assigned a 
40 percent rating effective from February 26, 2005, under 
Diagnostic Code 5243.  

Under Diagnostic Code 5292, evaluations from 10 to 40 percent 
are available for limitation of motion of the lumbar spine.  
Slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation.  Moderate limitation of motion of the 
lumbar spine warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  

Under the rating criteria of Diagnostic Code 5293, 
intervertebral disc syndrome, a 10 percent evaluation is 
assigned for mild intervertebral disc syndrome.  A 20 percent 
rating is assigned for moderate intervertebral disc syndrome, 
defined as "recurring attacks."  A 40 percent rating is 
warranted for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).

Various VA outpatient treatment reports dated in 1999 and 
2000 and a VA compensation examination report dated in May 
2000 note persistent severe low back pain, radiating pains, 
shooting pains, lumbar spasm, bilateral lower extremity 
weakness with muscle atrophy, severe limitation of motion, 
and complaint of intermittent bowel and bladder incontinence.  
Comparing these manifestations to the rating criteria for 
intervertebral disc syndrome, the criteria of a 40 percent 
rating under Diagnostic Code 5293 are more nearly 
approximated.  Because pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief have not been demonstrated, a 60 percent 
rating under Diagnostic Code 5293 is not warranted.  

Because Diagnostic Code 5292 does not offer a rating higher 
than the 40 percent rating to be assigned under Diagnostic 
Code 5293, no further analysis of Diagnostic Code 5292 is 
necessary.  For that portion of the appeal period prior to 
September 23, 2002, a 40 percent rating must be granted for 
lumbar spine intervertebral disc syndrome under Diagnostic 
Code 5293.  

The evidence does not contain factual findings that 
demonstrate distinct time periods during the period prior to 
September 23, 2002, in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings.  The assignment of staged ratings is therefore 
unnecessary.  Hart, supra.  

Rating Period Beginning September 23, 2002

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome were revised.  Beginning on that 
date, intervertebral disc syndrome may be evaluated based on 
incapacitating episodes as follows:

Formula for Rating Intervertebral Disc Syndrome Based on
Incapacitating Episodes

With incapacitating episodes having a total duration of at 
least 6 weeks
during the past 12 
months.......................................................
..60 percent

With incapacitating episodes having a total duration of at 
least
4 weeks but less than 6 weeks during the past 12 months......40 
percent

With incapacitating episodes having a total duration of at 
least 2 weeks
but less than 4 weeks during the past 12 months................20 
percent

With incapacitating episodes having a total duration of at 
least one week
but less than 2 weeks during the past 
12months......................10 percent

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes 

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.

The medical evidence dated from September 23, 2002 continues 
to show severe intervertebral disc syndrome.  Thus, a 40 
percent rating under Diagnostic Code 5293 could be continued 
(a former rating provision may be extended, but the revised 
criteria cannot be applied retroactively earlier than the 
effective date of the revision).  

A July 2002 VA orthopedic treatment report notes bilateral 
lower extremity numbness and weakness.  Another July 2002 VA 
report notes that the veteran reported increased atrophy in 
the lower extremities, especially the right leg.  The spine 
exhibited very flat lordosis.  Range of motion was to only 20 
degrees of flexion and to 5 degrees of extension while 
leaning on crutches.  The physician measured 0.5 centimeter 
of atrophy of the right quadriceps, compared to the left.  
Right thigh muscle weakness and left peroneal weakness was 
noted.  The veteran used an AFO (ankle-foot orthotic).  The 
impression was degenerative neuromuscular disease, etiology 
undetermined.  

A February 2003 VA outpatient treatment report notes 
increasing low back pain with spasm and increasing weakness.  
The examiner found generalized weakness, especially in the 
right lower extremity.  In September 2003, lumbar tenderness, 
involuntary lumbar muscle spasm, very limited flexibility, 
and persistent right peroneal weakness was noted.  

A January 2004 VA orthopedic clinic report notes that the 
veteran used a scooter and Canadian crutches.  The veteran 
reported that he could not stand up straight without losing 
his balance.  There was generalized weakness in the lower 
extremities.  A computerized tomography (CT) scan did not 
show nerve root impingement.  The impressions were 
degenerative facet joint arthritis and degenerative 
cerebellar disease.  

A February 2005 VA orthopedic compensation examination report 
reflects a complaint of continuous severe low back pain.  The 
veteran reported pain that radiated to the buttocks.  He was 
unable to walk.  He reported pain and numbness in the thighs.  
The examiner saw loss of lordosis.  Range of motion of the 
thoracolumbar spine was not obtained due to severe pain.  
Postural abnormalities and muscle spasm were noted.  There 
was numbness and paresthesia in L5 and S1 distribution, 
bilaterally.  Strength was reduced throughout the lumbar 
spine myotomes.  Straight leg test was positive bilaterally.  
Diagnostic imaging (otherwise unidentified) showed mild disc-
space narrowing from L3 to S1.  CT scan showed disc bulging 
at L3-5 with central canal narrowing.  Mild to moderate 
neuroforaminal stenosis was seen at L4-5.  The diagnosis was 
lumbar spine degenerative spinal stenosis.  The disability 
caused severe functional impairment with additional 
impairment due to fatigue, weakness, and lack of endurance.  

In August 2005, the RO granted a 40 percent rating under 
Diagnostic Code 5292.  

According to Note 2 above, we must rate neurologic and 
orthopedic abnormalities separately under an appropriate 
diagnostic code or codes.  Because the RO has assigned a 40 
percent rating under Diagnostic Code 5243 and because 40 
percent is the highest rating offered, the Board will not 
further address limitation of motion.  However, the Board 
must consider a rating or ratings for all neurologic deficits 
attributed to the service-connected lumbar spine disability.  

Bilateral lower extremity numbness, paresthesia, and weakness 
are reported by both medical and lay evidence.  Below are 
some relevant rating criteria.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe incomplete paralysis.  Absent organic 
changes, the maximum rating will be moderate, unless sciatic 
nerve involvement is shown.  38 C.F.R. § 4.123 (2007).

Neuralgia, cranial or peripheral, is usually characterized by 
a dull and intermittent pain, of typical distribution, so as 
to identify the nerve, is to be rated on the same scale, with 
a maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2007).  

For disease of the peripheral nerves, the term "incomplete 
paralysis" when used with peripheral nerve injuries indicates 
a degree of lost or impaired function that is substantially 
less than that which is described in the criteria for an 
evaluation for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement; when bilateral combine with 
application of the bilateral factor.  

Diagnostic Code 8520 is analogous to the neurologic deficits 
because the anatomical area of the neurologic deficits more 
nearly approximates the level of disability produced by 
sciatica when considering functional impairment, anatomical 
location, and symptomatology.  38 C.F.R. § 4.20.  

Keeping in mind that wholly sensory manifestations warrant a 
rating for mild, or at most, a moderate disability, the 
involvement shown in this case is both sensory and motor.  
Therefore, the Board will consider a moderate or greater 
disability rating.  

Under Diagnostic Code 8520, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve.  
A 20 percent evaluation requires moderate incomplete 
paralysis.  A 40 percent evaluation requires moderately 
severe incomplete paralysis.  A 60 percent evaluation 
requires severe incomplete paralysis with marked muscular 
atrophy.  38 C.F.R. § 4.124(a), Code 8520 (2007).

Because weakness has been described as nearly incapacitating 
in severity and because there is noticeable or "marked" 
muscle atrophy, the neurologic deficits of each lower 
extremity more nearly approximate moderately incomplete 
paralysis.  Therefore, a separate 20 percent neurologic 
rating under Diagnostic Code 8520 must be considered for each 
lower extremity for that portion of the appeal period 
beginning on September 23, 2002.  

The evidence does not contain factual findings that 
demonstrate distinct time periods during the period beginning 
on September 23, 2002, in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings.  The assignment of staged ratings is 
therefore unnecessary.  Hart, supra.  

On September 26, 2003, VA renumbered the diagnostic code 
numbers for intervertebral disc syndrome from 5293 to 5243 
and also published the General Rating Formula for Diseases 
and Injuries of the Spine, as follows:

Unfavorable ankylosis of the entire 
spine......100 percent

Unfavorable ankylosis of the entire 
thoracolumbar 
spine....................................
.............................50 percent

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine....................................
.....40 percent

Forward flexion of the cervical spine 15 
degrees or
less; or, favorable ankylosis of the 
entire cervical
spine....................................
.............................30 percent

Forward flexion of the thoracolumbar 
spine greater 
than 30 degrees but not greater than 60 
degrees; or,
forward flexion of the cervical spine 
greater than 15
degrees but not greater than 30 degrees; 
or, the
combined range of motion of the 
thoracolumbar spine
not greater than 120 degrees; or, the 
combined range
of motion of the cervical spine not 
greater than 170
degrees; or, muscle spasm or guarding 
severe enough
to result in an abnormal gait or abnormal 
spinal
contour such as scoliosis, reversed 
lordosis, or
abnormal 
kyphosis.................................
.........20 percent

Forward flexion of the thoracolumbar 
spine greater
than 60 degrees but not greater than 85 
degrees; or,
forward flexion of the cervical spine 
greater than 30
degrees but not greater than 40 degrees; 
or, combined
range of motion of the thoracolumbar 
spine greater
than 120 degrees but not greater than 235 
degrees;
or, combined range of motion of the 
cervical spine
greater than 170 degrees but not greater 
than 335
degrees; or, muscle spasm, guarding, or 
localized
tenderness not resulting in abnormal gait 
or abnormal
spinal contour; or, vertebral body 
fracture with loss
of 50 percent or more of the 
height.................10 percent

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also 38 C.F.R. § 4.71, 
Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are 
zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 
240 degrees.  The normal ranges of motion 
for each component of spinal motion 
provided in this note are the maximum 
that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).

Because unfavorable ankylosis of the entire thoracolumbar 
spine is not shown, these new rating criteria do not offer 
the veteran a rating higher than that already assigned for 
limitation of motion.


ORDER

For that portion of the appeal period prior to February 26, 
2005, a 40 percent schedular rating for lumbar spine 
intervertebral disc syndrome is granted, subject to the laws 
and regulations governing payment of monetary benefits. 

A disability rating in excess of 40 percent for lumbar spine 
intervertebral disc syndrome is denied.  

For that portion of the appeal period beginning September 23, 
2002, a separate 20 percent rating for moderate incomplete 
paralysis of the left lower extremity is granted, subject to 
the laws and regulations governing payment of monetary 
benefits. 

For that portion of the appeal period beginning September 23, 
2002, a separate 20 percent rating for moderate incomplete 
paralysis of the right lower extremity is granted, subject to 
the laws and regulations governing payment of monetary 
benefits. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


